Citation Nr: 1012691	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-35 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed right hip 
condition.  



REPRESENTATION

Appellant represented by:	Robert M. Kampter, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served in active duty from January 2000 to 
January 2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the RO. 

The Veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2009.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  



FINDING OF FACT

The currently demonstrated right hip strain is shown as 
likely as not to be due to a chronic disability that had its 
clinical onset and required ongoing treatment during the 
Veteran's recently completed active service.    



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, her 
disability manifested by chronic right hip strain is due to 
injury or injury that was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, further discussion of VCAA is 
required at this time.  


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  

To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  



Analysis

The Veteran contends that her right hip disorder is chronic 
and was incurred in service.  Essentially, service 
connection may be granted if the evidence establishes that 
the claimed disability is related to service.  The Board 
finds that the evidence of record supports the grant of 
service connection for a right hip disability.  

There is competent evidence of chronic right hip symptoms 
and medical treatment for such symptoms in service.  

The Veteran entered service in January 2000.  Service 
treatment records show that, in May 2000, she sought medical 
treatment for right hip pain.  She reported that she had the 
pain for a week and a half.  A May 2000 physical therapy 
consult indicates that the Veteran had pain secondary to 
tight hip musculature.  

Service treatment records show treatment for right hip pain 
until the Veteran was discharged in January 2006.  An August 
2004 treatment record notes that the Veteran had chronic hip 
pain for 4 years.  A September 2004 service treatment record 
indicates that the diagnosis was right hip pain of uncertain 
etiology.  There was no bone abnormality.  An October 2004 
Magnetic resonance Imaging (MRI) of the right hip was 
normal.  A November 2005 service treatment record notes that 
the Veteran was in physical therapy for one year for right 
hip pain.  A December 2005 bone scan was normal.  The 
Veteran did not undergo separation examination.   

The Veteran underwent VA examination in April 2006 and 
reported having had right hip pain since service.  She 
reported that she experienced right hip pain three times a 
week and the pain lasted from one to four days.  Ibuprofen 
and physical therapy were not effective.  She experienced 
flare-ups of pain once or twice a month and had difficulty 
walking with the flare-up.  She could no longer run or swim.  

An examination revealed tenderness to palpation of the right 
anterior groin and upper thigh.  Hip flexion of the right 
with the knee bent was to 110 degrees.  X-ray examination of 
the right hip was normal.  The assessment was that of 
recurrent right hip pain.  

The Veteran is shown to have sought treatment for right hip 
pain from her chiropractor in 2007.  

In September 2008, the Veteran was afforded another VA 
examination.  She reported having chronic daily right hip 
that ranged from mild to severe.  The pain increased with 
weight-bearing, and nothing relieved the pain.  An 
examination revealed that the Veteran had an antalgic gait.  
Right hip flexion was to 125 degrees.  Right hip abduction 
was to 40 degrees.  Right hip arthrogram was normal.  The 
diagnosis was that of mild right hip strain.   

There is competent medical evidence and lay evidence that 
demonstrates that the Veteran had right hip symptoms in 
service and a continuity of symptomatology after service 
separation that as likely as not was reflective of chronic 
hip disability.  There is competent medical evidence which 
shows a diagnosis of mild right hip strain.  

The Board finds that the credible and probative evidence in 
this case supports the Veteran's claim, and that, in 
extending the benefit of the doubt to the Veteran, a grant 
of service connection for right hip strain is warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Accordingly, on this 
record, service connection for right hip strain is granted.  


ORDER

Service connection for right hip strain is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


